.‘.,




     OFFICE   OF THE   ATTORNEY GENERAL   OF TEXAS
                          AUSTIN




                                                                            i




MAC quota mm.                                                    ,




          Artlolk 3119, Ve;non(~eAnn0tetti.d
                                           Civil     otatUtb8,
provldes a8 followrl
Hon..I. c.   xoalrttr,         ps$*    2
                                                ,




     oleatioa,           8tlahaaaml46u     ahrll 4011~s~ t#e 8amo to.thr
     praalnat       obrlrmmn for       ,suah greefnot, .a&,. li .unsbh to
     dolivor the 68ne~M               8dah pr~rldlag 0fi10rr #z,.preolnat
     oholrman not ~1.80         8hmn       t*rhty-four       Jmurr prior   to   tl).
     time.  o? -oprnlngthe poll8 for such priarry, ruah.oom-
     tdttob   shall dallvor thr umo to ary pu8iiri06       voter
     a? the party rcoldin    la ruab proalnot,. brklnq.hl&.
     rose: t thawfor, en 8 rppointlng him .to h&l6 ~~airah       :
     llootPon fn~oarr rush-#r8816ing offloe;    or ~.prealnot..~
     oh8lrz68nah811 tall ta 8
     for openlag thr~pollr.*


          .-'Wo bollevr       thbt thb @bow              rtbtutb .oXi?ql~ 81&daxp?iait-
ly pl8066 811 dotlt8 rrgsrdlag thr. .$Uctrlbutlon        e? ballot box08
in 8 primary   el6atlOti01) the oouaty      ezeoutive  etxmdttoo.
    .'
         ‘ Ti&bb&t~    '$0, the di~trlbutioi'~?~      nibh biilot .&c&8
by tie ehcrl?? lr without the 806&W o? ~hlr o??$olal dutlor.
          “-.Thld dopaztnmnt’~hao hild~ooE8lstrnt~y thclP.'it'la
                                                               per-
mirs6iAe'for 8 aounbf orrialsl to  raabpt oompb~8rtloc'?or tlbc-
vlob8 rcEduei3bdpnd th~'Q.tlbr of,his o?~loo uhur ‘the per-
?ormbnob.o? rush nnioor iserllrd~for18 aloarly ~~t.nlth.Lnthe
tyfd;Io? hlr orrlalrl futles. (C~lnlcna  Xo:O-5p,~ao.  O-921,
      .
             The dollvary rad dirtributlon of euoh ballot boxos,
Cot b&g      WitPh th6 8OOpO O? hi8 O??iOitiidUti68 in rb8pOt         t0
8 urlmrJr    r>~aica,     aould bb 18w?ully Udlsrtakbn   by the ehsrl??
ln?iG~tivetb         8utomoblla, and h6 oCuld moeire oolepcunsrrtlon  ?or
Such 66rviO68 tT0F.l     t&S UOUlltrbXWUtiYe   OWdtt.8    Of the hnOOr8t!
Party, but he would not be bZItithd        to FOOdW    OOmpen8atioU-': -
iron   tbn county,     un0sr Art. 3899, 1. A. C. S.,   ?or the milaa~o
treve1sC in psrrorning suoh duties.
                                                               386


:or. I. 7. XcVhirter, page 3




           In regard to the using of a deputy sheriff in the
 :ictualperformance of suoh uno??lcial duties, we quote from
 Cpinion No. O-921, as expressing a prlnclple of lairapropos
 to this queatlon:
            *The oouotg olerk  has no authority to use
       county employeea paid by the county to periorm
       services outside 0r the aoope 0r the dutlea or
       the oirioe of oountg olerk.   Labor paid ?or by
       tte county should not be used by the olerk   in
       the performance of aotivitles outaidb of thb
       scope o? the duties OS hi8 O??iOe,"

           It la our opinion that ii the :656.25 is collected
 from the Demoorat$,oparty, it should not be placed in the
 Oiilcers' Salary "und. Eowerer,  the county should be re-
 imbursed by the aheri?? ?or any mileage oolleoted by him from
 the county in perrorming suoh un0rri0m duties. The oounty
 should also be reimbursed for any m,oneps paid the aherlr? or
 his deputy as salary or otherwise for the time oonsumed in 80
 distributing the election suppllea. See Vaples r. Yarrost,
 108 Tex. 5, L.R.A. 1917 A. 253, 184 3. :II.180.

                               Very   truly   yOUr8




                                 (y2cFGecx.t-
                          BY
           _._..
               .-              Robert 1. Lettlmore, Jr.
                                           Aasiatant.
 RLL :rt